Order issued November 14, 2012




                                         In The
                            tnitrt uf \pprati
                     iftii 1itrirt ut xas at )ztlla
                                  No. 05-12-01508-CV


                      IN RE LESLIE EARL VOLLMER, Relator


               Original Proceeding from the Criminal District Court No. 1
                                 Dallas County, Texas
                          Trial Court Cause No. F07-73954-ll


                                     ORDER
                       Before Justices Bridges, Lang. and Fillmore

      Based on the Court’s opinion of this date, we DISMISS relator’s petition    for writ of


mandamus. We ORDER that relator bear the costs   of   this original proceeding.




                                                 DAVID L. BRIDGES
                                                 JUSTICE